Dismiss and Opinion Filed September 19, 2018




                                       S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-17-00887-CR

                             SHABNA KOHISTANI, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 066625

                            MEMORANDUM OPINION
                       Before Justices Bridges, Francis, and Lang-Miers
                                  Opinion by Justice Francis
       We have before us Shabna Kohistani’s September 27, 2018 motion to dismiss her appeal.

Both appellant and her attorney have signed the motion. We grant the motion. See TEX. R. APP.

P. 42.2(a). We dismiss the appeal.




                                               /Molly Francis/
                                               MOLLY FRANCIS
                                               JUSTICE

Do Not Publish
TEX. R. APP. P. 47

170887F.U05
                                       S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                       JUDGMENT

 SHABNA KOHISTANI, Appellant                      On Appeal from the 397th Judicial District
                                                  Court, Grayson County, Texas
 No. 05-17-00887-CR       V.                      Trial Court Cause No. 066625.
                                                  Opinion delivered by Justice Francis;
 THE STATE OF TEXAS, Appellee                     Justices Bridges and Lang-Miers
                                                  participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered September 19, 2018.




                                            –2–